DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 16 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 3, reference characters Fx and Fy are not described in the specification, only recited in the list of reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 3, "a the current lateral acceleration" should be "a current lateral acceleration".  Appropriate correction is required.
Claim Interpretation
Claims 4, 7 and 9 recite that the lateral acceleration is “close” to the stability limit.  Claims 4 and 7 do not define the term “close”, but clam 9 defines it as a threshold value ranging from 1 to 2 m/sec2.  This is also the same as it is defined in the specification.  Therefore, the examiner interprets the term “close” in claims 4 and 7 as being the same as defined in claim 9 and the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “favouring” in claims 1  (line 2) is a relative term which renders the claim indefinite. The term “favouring…the steering action” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is further unclear if "favouring" is meant to be selecting, or applying, or is related to a certain amount (over half) of the action.
Claim 1 recites “a curve” in line 24, while earlier “a curve” is also recited in line 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 1 recites the limitation "the lateral acceleration" in lines 24 and 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the steering action" in lines 25 and 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dynamic response" in lines 26 and 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vehicle" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this vehicle is the same as the road vehicle recited in line 2.
Claim 1 recites the limitation "the command of steering the front wheels" in lines 27 and 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the driver" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a curve” in line 2, while earlier “a curve” is also recited in line 1 of claim 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 2 recites the limitation "the variation of the steering angle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “mere slave action” in claim 2 (line 7) is a relative term which renders the claim indefinite. The term “mere” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word .
Claim 3 recites “a curve” in line 2, while earlier “a curve” is also recited in line 1 of claim 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 3 recites the limitation "the variation of the steering angle" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the further step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if “the further step” is referencing the “favouring” of claim 1, or is a new favouring step.
Claim 4 recites “a curve” in line 3, while earlier “a curve” is also recited in line 1 of claim 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 4 recites the limitation "the curve covering phase" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a curve” in line 2, while earlier “a curve” is also recited in line 1 of claim 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 5 recites “a stability limit” in line 3, while earlier “a stability limit” is also recited in lines 3 and 4 of claim 4.  It is unclear if this is a new stability limit or the same stability limit.  The examiner assumes it is the same stability limit for continued examination.
Claim 5 recites the limitation "the variation of the distribution" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “mere slave action” in claim 5 (line 7) is a relative term which renders the claim indefinite. The term “mere” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word "mere" implies that the slave action is unimportant, or is common and well-known.
Claim 6 recites “a curve” in line 2, while earlier “a curve” is also recited in line 1 of claim 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 6 recites “a stability limit” in line 3, while earlier “a stability limit” is also recited in lines 3 and 4 of claim 4.  It is unclear if this is a new stability limit or the same stability limit.  The examiner assumes it is the same stability limit for continued examination.
Claim 7 recites the limitation "the further step of lowering" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a curve” in line 3, while earlier “a curve” is also recited in line 1 of claim 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 7 recites “a stability limit” in lines 3 and 4, while earlier “a stability limit” is also recited in lines 3 and 4 of claim 4.  It is unclear if this is a new stability limit or the same stability limit.  The examiner assumes it is the same stability limit for continued examination.
Claim 7 recites the limitation "the centre of gravity of the road vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the further step of simultaneously adjusting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a curve” in line 3, while earlier “a curve” is also recited in line 1 of claim 1.  It is unclear if this is a new curve or the same curve.  The examiner assumes it is the same curve for continued examination.
Claim 9 recites the limitation "the lateral stability limit" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the current lateral acceleration" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the lateral stability limit" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the further step of determining" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the time domain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the frequency domain" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 thru 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter over the prior art of record is based on the limitations of independent claim 1 as compared to the prior art of record.  
There are two pieces of prior art that are relevant to the claim limitations.  First, the applicant provided Non-Patent Literature of “Integrated Effects of Active Suspension and Rear-Wheel Steering Control Systems on Vehicle Lateral Stability” (hereafter Wu et al).  Wu et al disclose an integration of two optimal tracking controllers, the active suspension controller and the rear-wheel steering controller, with the objective of improving vehicle performances in terms of maneuverability and safety by enhancing road holding capability and lateral stability. The active suspension controller adjusts the vehicle roll angle and utilizes the vertical force at each active suspension to boost road holding capability.  The rear-wheel steering controller adjusts rear steering angles to use lateral force at each ground-tire contact point and amplify the vehicle’s ability to follow the desired yaw rate and sideslip angle during cornering maneuvers. Though the active attitude motion and mass shifting of car body may seem to hold relationship with lateral stability, its ability to evenly distribute vertical tire forces benefits the rear-wheel steering controller by enhancing the road holding capability. A 8-degree-of-freedom (DOF) linear full car model is used in designing the active suspension controller, while a 2-DOF linear bicycle model is used in designing a rear-wheel steering controller. The two controllers are then applied to a 14-DOF nonlinear full car model so that the performances of the integrated control system may be evaluated through simulations. The two controllers in combination hold a potential to produce a synergistic effect on lateral safety.
Second, the prior art of Varisco et al Patent Number 9,988,044 B2 is also a relevant prior art.  Varisco et al disclose a method to control a road vehicle with steering rear wheels when driving along a curve. The control method comprises the steps of determining an actual attitude angle of the road vehicle, determining a desired attitude angle,  and changing the steering angle of the rear wheels based on the difference between the actual attitude angle and the desired attitude angle.
In regards to claim 1, both Wu et al and/or Varisco et al, taken either individually or in combination with other prior art, fail to teach or render obvious a method to control, while driving along a curve, a road vehicle with a variable stiffness and with rear steering wheels.  The road vehicle includes a frame, four wheels, at least one first actuator, which is designed to change a distribution of the stiffness of a connection of the four wheels to the frame, and at least one second actuator, which is designed to change a steering angle of the rear wheels.  The control method comprises the steps for determining an actual attitude angle of the road vehicle, and establishing a desired attitude angle.  The control method further has the steps of determining an actual yaw rate of the road vehicle, and establishing a desired yaw rate.  The control method further has the step of changing, in a simultaneous and coordinated manner, the steering angle of the rear wheels and the distribution of the stiffness of the connection of the four wheels to the frame depending on a difference between the actual attitude angle and the desired attitude angle and depending on a difference between the actual yaw rate and the desired yaw rate.  The control method further has the step of setting, while driving along the curve and when a lateral acceleration is smaller than 4-6 m/s2, a steering action of the rear wheels in order to maximize a dynamic response of the road vehicle to a command of steering of the front wheels requested by a driver, adjusting accordingly the distribution of the stiffness of the connection of the four wheels to the frame by means of the first actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662